SUMNER, J.
The petitioner, Beulah Stewart, brought suit for divorce against her husband Ernest E. Stewart, alleging that he had been guilty of extreme cruelty and has neglected and refused to provide necessaries for her support. She asked for divorce from bed, board and future cohabitation, and the custody of her minor children.
The petitioner in her testimony al--leges some five instances where her husband assaulted her, and at one instance she was carrying a two months old baby. Her testimony is corroborated to some extent by a neighbor, Mrs. Upshore, and by quasi admissions made to her sisters by the respondent; the police records were also introduced, showing complaints made by the petitioner on two separate occasions against her husband.
The respondent denies making any assaults, but admits he “smacked” or slapped his wife on some occasions when in his opinion it seemed necessary. He also claims that his wife assaulted him with a hot iron once and he was obliged to use force to restrain her. He also admits dragging her across the hall and through several rooms in order to prevent her going out on the street and creating a scene.
The respondent is apparently a hardworking and industrious man but unfortunately possessed of an ungovernable temper, and an out-of-date notion of disciplining his wife.
The Court thinks that the petitioner has sustained her claim of extreme cruelty.
The respondent raised the question of condonation and it appeared that after the parties became reconciled and lived together again, in September of 1921, the respondent made no further actual assaults upon the petitioner. She testified, however, that ho did make violent threats against her and called her foul names, so much so that she was afraid to live with him, and if this is true, as thd Court thinks it is, the plea of condo-nation would not avail.
As far as appeared in the testimony the respondent supported his wife as comfortably as his means would permit.
There was no testimony given at this hearing upon the question of the allowance to be awarded, and the Court will assume that the matter was covered in the hearing held before it on that feature some two weeks ago.
The petition is granted on the ground of extreme cruelty. The peti*42tioner is awarded the custody of her two minor children, and allowance of $13.00 a week for her support.
For Petitioner: Max Levy.
For Respondent: Robert M. Franklin. ■